United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2261
Issued: June 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 4, 2009 appellant filed a timely appeal from the March 11, 2009 decision
of the Office of Workers’ Compensation Programs that denied his claim for benefits. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant sustained an injury on January 15, 2009 as alleged.
FACTUAL HISTORY
On January 21, 2009 appellant, then a 61-year-old city letter carrier, filed a traumatic
injury claim alleging that on January 15, 2009 he experienced cramping in his right hand while
casing mail. He explained that, while casing mail, the pinkie and ring finger on his right hand
“locked up.” After massaging his hand, appellant was able to straighten the fingers to their
normal position. By letter dated January 30, 2009, the employing establishment controverted the
claim.

In a January 21, 2009 form report, Dr. Carlos R. Barberis, Board-certified in emergency
medicine, diagnosed trigger finger. He checked boxes indicating that appellant’s injury was
work related and that the diagnosed condition was not related to a preexisting condition.
Dr. Barberis referred appellant to a hand specialist for consultation. In an accompanying duty
status report, he listed clinical findings of tenderness along the flexor tendon and diagnosed
tendinitis/trigger finger. Dr. Barberis advised appellant that he could return to full-time work.
By letter dated February 3, 2009, the Office requested that appellant submit further
information, including a physician’s report containing an opinion as to how the January 15, 2009
work caused injury.
On February 3, 2009 Dr. Barberis reiterated that appellant’s condition was work related.
He limited appellant to continuous lifting of 20 pounds, intermittent lifting of 25 pounds and
intermittent simple grasping and fine manipulation for 20 minutes a day. Dr. Barberis also
limited appellant to climbing one to two hours a day. In a February 10, 2009 duty status report,
he removed most work restrictions although he limited appellant to 40 minutes a day of simple
grasping and fine manipulation. On March 11, 2009 Dr. Barberis again checked form report
boxes indicating that appellant’s trigger finger was work related.
In a February 3, 2009 report, Dr. Joseph J. Czerkawski, a Board-certified internist,
diagnosed trigger nodule, trigger finger with tenosynovitis and diabetes. He stated, “At this time
I think this is a combination of repetitive motion and diabetes.” Dr. Czerkawski treated appellant
with an injection of the tendon sheath and recommended a treatment plan including ice and home
exercises. In a February 24, 2009 report, he reiterated the diagnosed conditions, gave appellant
another injection and advised that physical therapy would be started in order that appellant could
return to work full duty. Appellant was returned to full-duty work on March 2, 2009.
In a March 11, 2009 decision, the Office denied appellant’s claim for compensation. It
found that appellant did not submit medical sufficient evidence to establish that he sustained a
medical condition causally related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that an
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.2

1

5 U.S.C. § 8122(a).

2

Id.

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.3 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.4
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or a specific condition of employment.5 Neither the fact that a
condition became apparent during a period of employment nor appellant’s belief that the
employment caused or aggravated his condition is sufficient to establish causal relationship.
ANALYSIS
Appellant filed alleged that he injured his right hand while casing mail on
January 15, 2009. The Office accepted that the incident occurred at the time, place and in the
manner alleged. The issue is whether appellant sustained an injury causally related to the
January 15, 2009 employment incident.
Dr. Barberis submitted several form reports in which he checked boxes indicating that
appellant’s trigger finger was causally related to his employment. However, he provided no
medical rationale explaining causal relationship. The Board has held that the checking of a “yes”
box in a form report, without additional explanation or rationale, is not sufficient to establish
causal relationship.6 The form reports from Dr. Barberis do not provide a complete history or
rationalized medical opinion on the issue of causal relationship. Dr. Barberis’ reports are
insufficient to establish appellant’s claim.
The reports of Dr. Czerkawski are also insufficient to establish causal relationship.
Dr. Czerkawski provided a general comment that appellant’s trigger finger could be caused by a
combination of repetitive motion and diabetes; but provided no rationalized explanation
explaining how appellant’s employment duties would cause or contribute to the trigger finger
diagnosis.
An award of compensation may not be based on surmise, conjecture, speculation or
appellant’s belief of causal relationship.7 There is insufficient medical evidence to establish that
he sustained an injury causally related to his federal employment, as alleged. Accordingly, the
Board finds that appellant failed to meet his burden of proof.
3

John J. Carlone, 41 ECAB 345 (1989).

4

Shirley Temple, 48 ECAB 404 (1997).

5

Katherine J. Friday, 47 ECAB 591 (1996).

6

See Barbara J. Williams, 40 ECAB 649, 656 (1989).

7

John D. Jackson, 55 ECAB 465 (2004).

3

CONCLUSION
The Board finds that appellant failed to establish that he sustained an injury in the
performance of duty on January 15, 2009, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 11, 2009 is affirmed.
Issued: June 7, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

